                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

COREY DESHUN HALL                                                                 PLAINTIFF

v.                                  4:18CV00837-JM-JJV

WYNNE, Deputy,
Pulaski County Detention Facility                                               DEFENDANT


                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that the Complaint is DISMISSED without prejudice and this case is closed.      It

is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal would not be

taken in good faith.

       DATED this 25th day of January, 2019.


                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE




                                               1
